Citation Nr: 0815297	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-34 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation for service-
connected degenerative spondylosis at L4 and L5 with thoracic 
strain, rated as 10 percent disabling from April 29, 2003, 
and 20 percent disabling effective from September 26, 2003.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The veteran served on active duty from August 1983 to 
September 1987, and from June 1988 to December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
degenerative spondylosis at L4 and L5, and assigned a 10 
percent evaluation, effective April 29, 2003.  In a February 
2007 rating decision, the RO increased the evaluation to 20 
percent, effective September 26, 2003, and recharacterized 
the disability as degenerative spondylosis at L4 and L5 with 
thoracic strain.

In a May 2007 rating decision, the RO granted service 
connection for right L4-L5 radiculopathy, and assigned a 
noncompensable evaluation, effective March 22, 2007.  

In November 2007, the veteran testified before the 
undersigned Acting Veterans Law Judge via videoconference.  A 
copy of the hearing transcript is of record and has been 
reviewed.

The Board finds that the report of a VA spine examination 
conducted in October 2004 contains an opinion which raises a 
service connection claim for a cervical spine disability.  
That matter is referred to the RO for adjudication.


FINDINGS OF FACT

1.  Effective from April 29, 2003, the date of the 
compensation claim, the veteran's service-connected back 
disability has been manifested by degenerative spondylosis at 
L4 and L5, and thoracic strain with tenderness noted from T8 
to T10 with limitation of lumbar spine motion which is 
moderate in degree.  There is no evidence of forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

2.  The veteran has not submitted evidence tending to show 
that his service-connected degenerative spondylosis at L4 and 
L5 with thoracic strain requires frequent hospitalization, is 
unusual, or causes marked interference with employment.


CONCLUSIONS OF LAW

1.  Effective April 29, 2003, the criteria for a 20 percent 
evaluation for degenerative spondylosis at L4 and L5 with 
thoracic strain were met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes 5003, 5010, 5291, 5292, 5295 (2002).  

2.  The criteria for an initial evaluation in excess of 20 
percent for degenerative spondylosis at L4 and L5 with 
thoracic strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes 5003, 5010, 5291, 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the veteran.  
However, the veteran's appeal arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
veteran with respect to developing evidence to support his 
claim for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2007) and 38 C.F.R. § 3.159(c) (2007).  
Service medical records have been associated with the claims 
folder.  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered. Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, since the 
veteran perfected an appeal of the evaluation assigned for 
his newly service-connected lumbar spine disability, his 
claim is governed by Fenderson and the VA must consider the 
applicability of staged ratings.  

During the pendency of the veteran's appeal, the criteria for 
rating spine disabilities were amended.  Effective September 
26, 2003, VA revised the criteria for evaluating general 
diseases and injuries of the spine.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In a February 2007 supplemental statement of the case, the 
veteran was provided notice of the amended regulations, and 
was given a 60-day opportunity to submit additional evidence 
or argument.  38 C.F.R. § 20.903(c).  The veteran has not 
responded with additional evidence.  Therefore, there is no 
prejudice to the veteran by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The veteran's back disability was initially evaluated under 
Diagnostic Code 5010.  Under such code, traumatic arthritis 
substantiated by x-ray findings is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2007).  According to Diagnostic Code 5003, the 
diagnostic code which rates impairment resulting from 
degenerative arthritis, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).

Prior to September 2003, Diagnostic Code 5291, which 
addressed limitation of motion of the thoracic spine, 
provided for an evaluation of 10 percent when limitation of 
motion was both moderate and severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2002).

Prior to September 26, 2003, Diagnostic Code 5292 provided 
for a 40 percent evaluation for severe limitation of motion 
of the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 10 percent 
evaluation for slight limitation of motion of the lumbar 
spine.

Prior to September 26, 2003, Diagnostic Code 5295 provided 
for a 40 percent evaluation for lumbosacral strain manifested 
by severe symptomatology that includes listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of motion on forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion; and a 20 
percent evaluation for lumbosacral strain manifested by 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in the standing position.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

As noted above, the schedule for rating disabilities of the 
spine was revised on September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).  The General Rating 
Formula for Diseases and Injuries of the Spine applies to 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating IDS Based on Incapacitating Episodes.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbarspine........................................... 
......................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

Analysis

During service, the veteran was treated for low back pain, 
and was subsequently determined physically unfit by the 
Medical Evaluation Board due to mechanical low back pain.  He 
was discharged in December 1991.  In April 2003, the veteran 
filed a service connection claim for a back disability.  

On June 11, 2003, the veteran underwent a VA examination, and 
was diagnosed with chronic lumbar sacral pain with moderate 
functional impairment.  X-rays of the lumbar spine showed 
evidence of a large osteophyte formation at the superior 
anterior corner of L4 vertebral body, and anterior vertebral 
spurring at L5.  Based on the findings from the veteran's 
service medical records and June 2003 VA examination, the RO 
granted service connection for degenerative spondylosis at L4 
and L5, and assigned a 10 percent evaluation, effective April 
29, 2003.  The 10 percent evaluation was assigned pursuant to 
Diagnostic Code 5010 for painful or limited motion of a major 
joint or group of minor joints.  

Magnetic resonance imaging (MRI) scans and x-rays of the 
entire spine were taken in April 2004.  Studies of the lumbar 
spine showed minimal disc desiccation at L3-4 and L4-5; 
otherwise a normal study.  Studies of the thoracic spine were 
normal.  

On October 2004 VA examination, flexion of the lumbar spine 
was to 55 degrees with pain, extension was to 20 degrees with 
pain; lateral flexion was to 30 degrees with pain, 
bilaterally; and rotation was to 25 degrees, bilaterally.  
The veteran reported no increase in pain upon repetitive 
motion testing, nor was there a decrease in range of motion.  
Some tenderness was noted from T8 to T10.  The veteran's 
shrugs were equal.  He had no wrist weakness.  Hand grasps, 
arm strength, leg strength were all graded 5/5.  Pulses in 
the upper and lower extremities were 2+ throughout.  
Diagnoses, in pertinent part, were lumbar degenerative 
changes at L4 with mild to moderate impairment, secondary to 
pain and decreased range of motion; as well as thoracic 
strain with mild to moderate impairment, secondary to pain.  
The examiner related the veteran's thoracic strain to 
service.  

The veteran was afforded a peripheral nerves examination in 
March 2007.  Although the claims file was not available for 
the examiner to review, the veteran was able to provide a 
complete and accurate medical history.  The veteran reported 
that the low back pain caused functional loss of 50 percent.  
He also reported that if he was picking something up that 
weighed 25 pounds or more, or turned his body the wrong way, 
functional loss due to pain would be 75%.  He reportedly 
treated pain with Aleve or sometimes Tylenol 3 which relieved 
in about half an hour.  On examination, it was noted that he 
limped off of his left leg.  The lumbosacral spine had normal 
curvature.  There was tenderness in the lower lumbosacral 
spine.  Some guarding was present and some spasms were 
present.  Forward flexion was from zero to 70 degrees.  
Backward extension was to 25 degrees.  Lateral flexion was to 
30 degrees.  The pertinent diagnosis was lumbosacral spine 
strain and DJD with normal to severely decreased range of 
motion from pain.  It was further stated that there was mild 
to severe impairment for physical work, and mild impairment 
for sedentary work.  There was mild right L4-L5 
radiculopathy.  

During the hearing held in November 2007, the veteran 
testified that he generally agreed with the rating for his 
spondylosis, but felt that the ratings had not adequately 
addressed his thoracic spine.  He noted that his records 
showed that he had problems such as bone spurring, and that 
he received continuous chiropractic adjustments for his back 
which mainly concentrated on his thoracic spine.  He also 
reported that he had to take medications such as Tylenol 3 
with codeine.  

As noted, in a February 2007 rating decision, the RO 
increased the evaluation to 20 percent, effective September 
26, 2003, and recharacterized the disability as degenerative 
spondylosis at L4 and L5 with thoracic strain.

Based on a review of all evidence of record, and resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that effective April 29, 2003, the date of the increased 
rating claim, the criteria for a 20 percent evaluation were 
met.  In his claim form, he described having constant back 
pain, and having his back lock up resulting in him being 
unable to bend at the waist or move his upper body.  He said 
that he must lay on his back for a period which may take from 
several hours to several days.  A moderate degree of 
impairment similar to the symptoms described by the veteran 
in his claim was subsequently confirmed by VA examinations.  
In this regard, the Board notes that on June 2003 VA 
examination, the examiner diagnosed the veteran with chronic 
lumbar sacral pain with moderate functional impairment.  As 
noted, under the former Diagnostic Code 5292, a 20 percent 
evaluation is warranted for moderate limitation of motion.  
Although range of motion testing was not conducted during the 
June 2003 VA examination, the Board finds that the examiner's 
finding of "chronic lumbar sacral pain with moderate 
functional impairment" warrants a 20 percent evaluation 
under Diagnostic Code 5292.  The Court has indicated that 38 
C.F.R. § 4.59 deems painful motion be considered limited 
motion.  See Powell v.  West, 13 Vet. App. 31, 34 (1999); 
Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  For these 
reasons, the Board finds that the 20 percent rating may be 
extended back to the date of the claim.  

The Board further finds, however, that for the period from 
April 29, 2003 to the present, an evaluation in excess of 20 
percent for the veteran's service-connected back disability 
is not warranted.  Under the former criteria, there is no 
evidence of severe limitation of lumbar spine motion.  As 
noted, range of motion testing was not conducted during the 
June 2003 VA examination, however the examiner concluded that 
the veteran's lumbar spine disability was moderate, in 
nature.  Further, on October 2004 VA examination, flexion of 
the lumbar spine was to 55 degrees, and the examiner noted 
that the lumbar spine disability was mild to moderate, in 
nature.  On examination in March 2007, flexion was to 70 
degrees.  As the medical evidence demonstrates no more than 
moderate limitation of lumbar spine motion, an evaluation in 
excess of 20 percent is not warranted under the former 
Diagnostic Code 5292.    

The Board has also considered former Diagnostic Code 5295, 
however, there is no evidence of severe symptomatology, such 
as listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Spasms noted on examination in March 2007 would not 
warrant a rating higher than 20 percent.  Thus, an evaluation 
in excess of 20 percent is not warranted under DC 5295.  

With regard to the veteran's thoracic strain, the Board finds 
that a separate evaluation is not warranted under the former 
criteria, as there is no evidence of moderate or severe 
limitation of motion of the thoracic spine.  See Diagnostic 
Code 5291.

The Board also finds that under the current criteria an 
evaluation in excess of 20 percent is not warranted for 
service-connected degenerative spondylosis at L4 and L5 with 
thoracic strain.  In this regard, there is no evidence of 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  As noted, on October 2004 VA examination, flexion of 
the lumbar spine was to 55 degrees, and the veteran's 
thoracic strain was described by the examiner as mild to 
moderate impairment.  Less severe limitation was noted in 
March 2007.  Moreover, there is no evidence of ankylosis.  X-
rays of the thoracolumbar spine taken April 2004 show no 
evidence of ankylosis.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
veteran's testimony regarding having pain is credible.  
Nevertheless, the additional impairment due to such pain is 
not shown to warrant a higher rating.  On October 2004 VA 
examination, there was evidence of pain on lumbar spine 
motion.  Significantly, however there was no evidence of 
tenderness, spasms, or strength deficits in the lumbar spine.  
Furthermore, while the veteran experienced an increase in 
pain upon repetitive testing, there was no decrease in range 
of motion with repetition.  Given these findings, the Board 
concludes that the effects of pain due to the veteran's 
service-connected back disability are contemplated in the 20 
percent evaluation currently assigned.  There is no 
indication that pain, due to lumbar spine disability with 
thoracic strain, causes functional loss greater than that 
contemplated by the 20 percent evaluation assigned by the RO.  
See 38 C.F.R. § 4.40; DeLuca v. Brown, supra. 

As noted in the introduction, service connection is also in 
effect for radiculopathy at L4-L5.  The veteran has not 
expressed disagreement with the May 2007 rating decision that 
granted service connection for radiculopathy and assigned a 
noncompensable evaluation, therefore the issue of an 
increased rating for radiculopathy is not currently on 
appeal.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the record does not show that he has been 
frequently hospitalized for his service-connected lumbar 
spine disability with thoracic strain.  There is also no 
objective evidence that such disability has caused marked 
interference with employment.  The March 2007 examination 
noted that the veteran's job involved seated work, and that 
the disorder would cause only mild impairment with sedentary 
work.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.


ORDER

The 20 percent rating for degenerative spondylosis at L4 and 
L5 with thoracic strain is extended back to April 29, 2003, 
the date of the rating claim.  To this extent only, the 
appeal is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


